UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4166
NATHANIEL JACKSON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Eastern District of North Carolina, at New Bern.
               Malcolm J. Howard, District Judge.
                            (CR-01-47)

                      Submitted: July 29, 2003

                      Decided: August 29, 2003

   Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James S. Perry, PERRY, PERRY & PERRY, Kinston, North Caro-
lina, for Appellant. Frank D. Whitney, United States Attorney, Anne
M. Hayes, Assistant United States Attorney, Christine Witcover
Dean, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.
2                     UNITED STATES v. JACKSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Nathaniel Jackson appeals from the judgment of the district court
convicting him of armed bank robbery, brandishing a firearm during
the course of a crime of violence, and possession of a firearm by a
convicted felon, all in violation of 18 U.S.C. §§ 2, 922, 924, 2113
(2000). In his appeal, filed pursuant to Anders v. California, 386 U.S.
738 (1967), counsel for Jackson raises three claims but notes that they
are frivolous. Jackson has been informed of his right to file a pro se
supplemental brief but has declined to do so. We affirm.

   In his first claim, Jackson alleges that the district court erred by
failing to provide him with unspecified records from the jail pertain-
ing to Antonio Wilson, a Government witness. Jackson claims that the
records would have demonstrated Wilson’s bias against Jackson. Evi-
dence tending to impeach a Government witness must be disclosed to
a defendant if known to the Government. Giglio v. United States, 405
U.S. 150, 153-55 (1972). A prosecutor’s failure to disclose "evidence
favorable to an accused upon request violates due process where the
evidence is material either to guilt or to punishment, irrespective of
the good faith or bad faith of the prosecution." Brady v. Maryland,
373 U.S. 83, 87 (1963). The evidence was not material in this instance
because both the Government and Wilson admitted to the bias of
which Jackson complained. Accordingly, this claim is denied.

   Jackson next alleges that the district court’s order directing him to
briefly don a hat in front of the jury denied him his Fifth Amendment
right against self-incrimination. The Fifth Amendment "privilege pro-
tects an accused only from being compelled to testify against himself,
or otherwise provide the State with evidence of a testimonial or com-
municative nature." Schmerber v. California, 384 U.S. 757, 761
(1966) (footnote omitted). The privilege does not attach to "evidence
of acts noncommunicative in nature." Id. at 761 n.5. Jackson has not
                       UNITED STATES v. JACKSON                        3
alleged, and we find no evidence to support, that the hat was used in
any communicative manner. Accordingly, this claim is denied.

   Jackson’s final claim is that there was insufficient evidence to sup-
port his convictions. To determine whether there is sufficient evi-
dence to support a conviction, this court considers whether "there is
substantial evidence, taking the view most favorable to the Govern-
ment, to support it." Glasser v. United States, 315 U.S. 60, 80 (1942).
This court does not weigh the evidence or determine the credibility
of the witnesses. United States v. Sun, 278 F.3d 302, 313 (4th Cir.
2002). At trial, several witnesses identified Jackson as the individual
who robbed the Southern Bank and Trust at gunpoint. Additional tes-
timony related to Jackson’s admission to his involvement in the rob-
bery, and Jackson stipulated that he was a convicted felon.
Accordingly, we conclude that sufficient evidence supports Jackson’s
convictions.

   Finding no meritorious issues upon our review of the record, we
affirm the judgment of the district court. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED